Citation Nr: 0125438	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for liver disease, to 
include hepatitis C and metastatic hepatocellular carcinoma 
of the liver.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which denied the benefits sought.  In October 2000, 
a hearing was held before a hearing officer at the RO.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

The July 2000 rating decision denied the veteran's claim for 
service connection for hepatitis C on the basis that the 
veteran's claim was not well grounded.  On November 9, 2000, 
the president signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Regulations implementing the VCAA have recently been 
promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
completed.
The revised statutory duty to assist requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  This assistance specifically includes obtaining 
all relevant records, public or private, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion 
where indicated.  38 U.S.C.A. § 5103A (West Supp. 2001).

The newly enacted 38 U.S.C.A. § 5103A (West Supp. 2001) 
provides that "[t]he Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim ... if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability, and a relationship or connection between that 
disability and a disease or injury incurred in service 
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records do not indicate he 
underwent any surgery or received any blood transfusions 
while in service.  A notation on the report of the veteran's 
separation physical examination, affirmed by his hearing 
testimony, reveals that during service he obtained a tattoo 
on his upper right arm.

Medical records from the Shreveport, Louisiana VA Medical 
Center (VAMC) reveal that in July 1995, the veteran tested 
positive for hepatitis C.  This is the first reference to 
this condition in his medical records.  Shreveport, Louisiana 
VAMC medical records reflect that the veteran has a long 
history of alcohol abuse and illicit drug use.  He also 
obtained further tattoos subsequent to service.  

In June 2000, in connection with his claim for service 
connection for hepatitis C, the veteran was asked to identify 
evidence he wanted the RO to consider in evaluating his 
claim.  He submitted the following statement: "While in 
service, I practiced using the same needles as some of my 
friends in drug use.  I was not aware of the danger which 
this may result."

A medical record dated in September 2000 notes the following 
regarding the veteran:

Has had some periods when he was not 
drinking but has had occasions drinking 
as well.  He has hepatitis C as well and 
we discussed the combination of alcohol 
and hep C.  He must stop all alcohol 
consumption and he understands this.  The 
Hepatitis C can be from any source, but 
it is possible it is from when he was in 
the service.

The evidence noted above reflects that the veteran has 
current disability and that the disability may be associated 
with his active service.  However, it is insufficient to make 
a final decision on the claim.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for hepatitis C and metastatic 
hepatocellular carcinoma of the liver.  
The RO should obtain copies of treatment 
records not already in the file from all 
identified sources.

2.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist to determine the probable 
etiology of his liver disease(s), 
including hepatitis C and metastatic 
hepatocellular carcinoma.  The examiner 
should review the claims file, obtain a 
detailed history, arrange for any tests 
or studies deemed necessary, and conduct 
an examination of the veteran.  The 
examination report should specifically 
include an opinion as to the likely 
cause(s) of the veteran's liver 
disease(s).  The opinion should include a 
discussion of all possible etiologies for 
the liver disease(s) such as the 
veteran's intravenous, and other, illicit 
drug use, alcohol abuse and tattooing (in 
general, and the single right upper arm 
tattoo he obtained in service in 
particular).  The opinion should be 
phrased in terms of likely, unlikely or 
at least as likely as not, regarding such 
possible etiologies.  The examiner must 
comment in particular on the likelihood 
of the single tattoo the veteran is 
documented to have obtained in service 
being the etiology for any current liver 
disability.  The examiner should explain 
the rationale for any opinion given.  

3.  The RO must ensure that the 
development requested above is completed, 
and also ensure that any further 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and 
implementing regulations promulgated on 
August 29, 2001, is completed.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case, and given the opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


